DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-5 and 7-21 are pending.
Claims 1-4, 7-9, and 14-20 have been amended.
Claims 6 has been cancelled.
Claim 21 has been added.
Claims 1-5 and 7-21 are rejected under 35 USC § 103

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive based on the added prior art. 
	Applicant argues that Mikesell does not disclose that generating parity information is done because data blocks have been recovered. So, Mikesell fails to 9disclose the amended claim that a plurality of error correction blocks are generated by applying an error correction code in a second format to the recovered first plurality of data blocks. 
Examiner agrees that Mikesell do not generate error correction blocks or redundancy blocks by applying different error correction code on the recovered first plurality of data blocks (i.e., non-redundant data blocks). However Hallak discloses a system which uses three different error correction code and if some redundancy block (second plurality of data blocks) and some data block (first plurality of data blocks) fails, it first recovers the data blocks using good redundancy blocks and then applies error correction code on the recovered data to generate new redundancy data which failed. Since there are three type of error correction code it is one of . 

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, 7 and 14 includes the limitation “obtaining, by the system, a second plurality of data blocks from the plurality of storage units, the second plurality of data blocks being generated by applying, to the first plurality of data blocks, an error correction code in a first format” which cannot be found within the specification. the data an error correction code in the first format”. It is unclear what ‘the data’ is referring to and hence the spec is not clearly teaching the generation of the second plurality of data blocks. 
Claims 2-5 and 7-21 inherit these deficiencies from their respective antecedent claims without providing further limiting language to alleviate the issue.
Claim 21 include the limitation, "identifying, by the system, data loss that reduces the recovered first plurality of data blocks to a reduced recovered first plurality of data blocks, and that reduces the second plurality of data blocks to a reduced second plurality of data blocks” which cannot be found within the specification. Applicant points to the specification paragraph [0059] but the specification paragraph [0059] talks about the benefits of the current disclosure over traditional approach in the form of reduced read/write and EC recalculation. Nowhere in that paragraph or any other paragraph of the specification it teaches a data loss that reduces the recovered first plurality of data blocks to a reduced recovered first plurality of data blocks, and that reduces the second plurality of data blocks to a reduced second plurality of data blocks. 
Claim 21 include the limitation, "recovering, by the system, the recovered first plurality of data blocks based on the reduced recovered first plurality of data blocks, and according to the error correction code in the second format” which cannot be found within the specification. Applicant points to specification paragraph [0059] but the specification paragraph [0059] talks about the benefits of the current disclosure over traditional approach in the form of reduced read/write and EC .
Claim 21 include the limitation, “recovering, by the system, the second plurality of data blocks based on the recovered first plurality of data blocks and the reduced second plurality of data blocks, and according to the error correction code in the first format" which cannot be found within the specification. Applicant points to specification paragraph [0059] but the specification paragraph [0059] talks about the benefits of the current disclosure over traditional approach in the form of reduced read/write and EC recalculation. Nowhere in that paragraph or any other paragraph of the specification it teaches recovering, by the system, the second plurality of data blocks based on the recovered first plurality of data blocks and the reduced second plurality of data blocks, and according to the error correction code in the first format.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mikesell et al. (US 20040153479 A1) in view of Hallak (US 9026729 B1)

Regarding Claim 1, Mikesell discloses, a method of processing data, comprising:
in response to determining that a storage unit storing a first plurality of data blocks (Mikesell: FIG. 3, any data blocks inside any devices in storage device 360) is damaged, determining, by a system comprising a processor (Mikesell: FIG. 3, Processing module 330), a plurality of storage units (Mikesell: FIG. 3, storage device 360, Mikesell [0134] “The storage device 360 is a set of one or more non-volatile memory devices ..”.) associated with the storage unit (Mikesell discloses: [0086] “.. In addition, the processing module 330 may also perform data recovery and error correction in the event that one or more of the requested data blocks is corrupt or lost”. [0201] “FIG. 14 illustrates one embodiment of a flow chart for recovering lost or corrupt data ("data recovery process"). ... The data recovery process then receives information about the failed or corrupt disk or data (state 1420)”.);
obtaining, by the system, a second plurality of data blocks from the plurality of storage units, the second plurality of data blocks being generated by applying, to the first plurality of data blocks, an error correction code in a first format (Mikesell discloses: [0201] “FIG. 14 illustrates one embodiment of a flow chart for recovering lost or corrupt data ... Beginning at a start state, the data recovery process receives information regarding the parity scheme used (state 1410). ... Next, the data recovery process receives address information for the parity block group in which the missing or corrupt data is assigned (state 1430)”. First format of error correction code is interpreted as generating error correction code for one group of data blocks. );
recovering, by the system, the first plurality of data blocks based on the second plurality of data blocks, resulting in a recovered first plurality of data blocks (Mikesell discloses: [0201] “FIG. 14 illustrates  ... The data recovery process then retrieves the data Second plurality of data blocks is interpreted as error correction code or parity data that relates to the lost or corrupted or damaged data. First plurality of data blocks is interpreted as the data blocks that are related to the same error correction code that relates to the corrupted/lost/damaged data. ); and
	However, Mikesell does not explicitly teaches error correction code in the second format and applying an error correction code in a second format to the recovered first plurality of data blocks. Hallak teaches three different error correction code (three format) and applying error correction code in a second format on the recovered first plurality of data blocks.
	 Hallak discloses in response to performing the recovering, generating, by the system, a plurality of error correction blocks by applying an error correction code in a second format to the recovered first plurality of data blocks, the second format being different from the first format (Hallak discloses: col. 14, line 37-43: “process 800 recovers the failed data disk (816) first and then recovers both of the redundancy disks (820) next. .. the one redundancy disk that has not failed is used to recover the failed data disk. Once all the data disks are available the failed redundancy disks may recovered as described with respect to FIG. 23 using the data disks Da-D4”. Hallak uses 3 types (formats) of error correction as described in col 13 line 45 – col 14 line 22).
	Mikesell and Hallak both represent works within the same field of endeavor, namely reliable or fault tolerant storage system.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Mikesell in view of Hallak as it represents a combination of known prior art elements according to known methods (fault recovery system of Mikesell utilizing multiple error correction code to recover data from faulty/damaged storage blocks as 
	
	Regarding Claim 2, Mikesell/Hallak discloses, the method of claim 1, further comprising:
storing, by the system, the recovered first plurality of data blocks and the plurality of error correction blocks into the plurality of storage units (Mikesell discloses: [0198] “.. After the parity information has been generated, the parity generation process determines where to store the parity data (state 1380). The parity generation process may use a rotating parity scheme, wherein each parity block for each successive strip of file data is stored on the next device in the rotation...” [0201] “FIG. 14 illustrates  ... The data recovery process performs error correction (state 1450), .. and stores the result in a buffer (state 1460). The data in the buffer represents the missing data. ..”. Hence both the recovered data and generated parity data are stored.).

	Regarding Claim 3, Mikesell/Hallak discloses, The method of claim 2, wherein a total number of data blocks stored in each storage unit of the plurality of storage units does not exceed a threshold number (Mikesell discloses: [0134] “The storage device 360 is a set of one or more non-volatile memory devices, that may be used to store data blocks. .. the size of the storage device 360 may be the same for all smart storage units 114 in an intelligent distributed file system 110..”. [0155] “.. There is one copy of each of the data blocks for the USER.TXT file data and .. the block size is 8K, ..“. Since storage unit can be of fixed size and data blocks can also have fixed size, there is a limit or threshold number of data blocks that can be stored in a storage unit). 

Regarding Claim 4, Mikesell/Hallak discloses, the method of claim 2, further comprising: 
in response to determining that there is an available storage unit of the plurality of storage units, 
obtaining, by the system, the recovered first plurality of data blocks from the plurality of storage units (Mikesell discloses: [0204] “The restriping process may be used, for example, when one of the smart storage units experiences some type of failure such that the missing data may be regenerated ..”. Regenerating data missed due to some failure is similar to obtaining recovered data and regenerating involves retrieving relevant data with same error correcting code from storage units.), and 
storing, by the system, the recovered first plurality of data blocks into the available storage unit ([0204] “... and then restored on the system. The restriping process may also be used when one or more smart storage units are added to or removed from the intelligent distributed file system such that data may be added to the new smart storage units or redistributed to other smart storage units”. Data striping is the technique of segmenting logically sequential data, such as a file, so that consecutive segments are stored on different physical storage devices. The lost data can be part of some sequential segment and can be restriped to a storage unit which may be added to replace the damaged unit or to a fresh one.).

Regarding Claim 5 Mikesell/Hallak discloses, the method of claim 4, further comprising:
in response to determining that the storage unit that was damaged is recovered or detecting a new storage unit is added, determining that there is the available storage unit (Mikesell discloses: [0204] “... The restriping process may also be used when one or more smart storage units are added to or removed from the intelligent distributed file system such that data may be added to the new smart storage units or redistributed to other smart storage units”. Applying restriping process to a newly added storage unit implies the determination of available storage space in the newly added storage unit.).

Regarding claim 21 Mikesell/Hallak discloses, the method of claim 1, further comprising: 
Identifying by the system, data loss (Hallak discloses identifying data loss in FIG. 24 steps 802,806, 812) that reduces the recovered first plurality of data blocks to a reduced recovered first plurality of data blocks, and that reduces the second plurality of data blocks to a reduced second plurality of data blocks (Hallak discloses in FIG. 24 and col 14, line 34-58 identifying 2 redundancy and 1 data disk failure or 1 redundancy and 2 data disk failure. Redundancy disk failure is similar to reduced second plurality of data blocks and data disk failure is similar to reduced first plurality of data blocks. Hallak’s system can recover two simultaneous data disk failure and if this failure happens for the second time on the same data then Hallak’s system identifies those data disk failures as well which is similar to identifying data loss on recovered first plurality of data blocks.); 
recovering, by the system, the recovered first plurality of data blocks based on the reduced recovered first plurality of data blocks, and according to the error correction code in the second format (Hallak discloses in col 11 line 54-55 and FIG. ); and 
recovering, by the system, the second plurality of data blocks based on the recovered first plurality of data blocks and the reduced second plurality of data blocks, and according to the error correction code in the first format (Hallak discloses in col 11 line 36-55 and in FIG. 24 steps 812->816->820 and steps 812->824->828->832 the process of recovering failed redundancy disks using error correction code on recovered data blocks (step 816 and step 828) and good redundant block(s) ).

Regarding claims 7, 8, 9 and 12 these claims are the device claims corresponding to the method claims 1, 2, 3 and 5, and are rejected for the same reasons mutatis mutandis. 
Regarding claims 10 and 11, these claims are the device claims having similar limitations that is present in the method claim 4 and are rejected for the same reasons mutatis mutandis. 
Regarding Claim 13, Mikesell/Hallak discloses, The electronic device of claim 7, wherein performing the recovering of the first plurality of data blocks based on the second plurality of data blocks comprises: decoding, based on the error correction code in the first format, the second plurality of data blocks to recover the first plurality of data blocks (Mikesell discloses: [0201] “..The data recovery process then retrieves the data blocks from the available smart storage units (state 1440). ... The data recovery process performs error correction (state 1450), such according to the parity scheme and stores the result in a buffer (state 1460). The data in the buffer represents the missing data”.).

Regarding claims 14, 15, 16, and 19, these claims are the computer program product claims corresponding to the method claims 1, 2, 3 and 5, and are rejected for the same reasons mutatis mutandis. 
Regarding claims 17 and 18 these claims are the computer program product claims having similar limitations that is present in the method claim 4 and are rejected for the same reasons mutatis mutandis. 
Regarding claim 20, this is a computer program product claim corresponding to the device claim 13 and is rejected for the same reasons mutatis mutandis. 



Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02/18/2021

/M.S.H/Examiner, Art Unit 2138      
                             
                                                                                                                                                                                                  
/William E. Baughman/Primary Examiner, Art Unit 2138